 



Exhibit 10.39
FOURTH AMENDMENT AGREEMENT
This Fourth Amendment Agreement dated as of January 25, 2008 (“Amendment”) is
entered into with reference to the Revolving Loan Agreement dated as of
November 22, 2005 (as modified, amended, renewed, extended, and restated from
time to time, the “Loan Agreement”), among KB HOME, a Delaware corporation
(“Borrower”), the Banks party thereto, and Bank of America, N.A., as
Administrative Agent. Borrower and the Administrative Agent, acting on behalf of
the Required Banks under the Loan Agreement, agree to amend the Loan Agreement
as follows:

1.   Definitions. Capitalized terms used but not defined herein have the
meanings set forth in the Loan Agreement.   2.   Reduction of Commitment from
$1,500,000,000 to $1,300,000,000.

  (a)   The definition of “Commitment” contained in Section 1.1 of the Loan
Agreement is amended to read in its entirety as follows:

“Commitment” means, subject to Sections 2.6, 2.7 and 2.9, $1,300,000,000. The
Pro Rata Shares of the Banks with respect to the Commitment are set forth in
Schedule 1.1.

  (b)   Schedule 1.1 of the Loan Agreement is amended to read in its entirety as
set forth in Annex I.

3.   Amendment to Consolidated Tangible Net Worth Covenant. Section 6.9 of the
Loan Agreement shall be amended to read in its entirety as follows:

  6.9   Consolidated Tangible Net Worth. Permit Consolidated Tangible Net Worth
to be, at the end of any Fiscal Quarter, less than an amount equal to (a)
$1,000,000,000, plus (b) an amount equal to 50% of aggregate of the cumulative
Consolidated Net Income for each Fiscal Quarter contained in the fiscal period
commencing on December 1, 2007 and ending as of the last day of such Fiscal
Quarter (provided that there shall be no reduction hereunder in the event of a
consolidated net loss in any such Fiscal Quarter), plus (c) an amount equal to
50% of the cumulative net proceeds received by Borrower from the issuance of its
capital stock subsequent to November 30, 2007.

4.   No Fiduciary Relationship. A new Section 11.29 is added to the Loan
Agreement to read in its entirety as follows:

  11.29   No Fiduciary Relationship. The Borrower hereby acknowledges that none
of the Administrative Agent, the Banks or their Affiliates has any fiduciary
relationship with or duty to the Borrower or any of its Affiliates arising out
of or in connection with the Loan Documents, and the relationship between the
Administrative Agent, the Banks or any of their Affiliates, on the one hand, and
the Borrower or its Affiliates, on the other hand, in connection with the Loan
Documents is solely that of debtor and creditor.

5.   Consent Fee. Borrower agrees to pay to the Administrative Agent, for the
account of each “Consenting Bank” (as defined in Annex II), a fee equal to
0.100% of the Pro Rata Share of the Commitment (as modified by the amendment in
Section 2 above) held by such Consenting Bank

 



--------------------------------------------------------------------------------



 



6.   (the “Consent Fee”). The Consent Fee shall be payable to the Consenting
Banks only if Consenting Banks constitute Required Banks and shall be paid by
Borrower promptly after receipt of consents from Required Banks. Upon payment by
Borrower, the Consent Fee received by each Consenting Bank shall be fully earned
and nonrefundable.

7.   Conditions Precedent. The effectiveness of this Amendment is conditioned
upon the receipt by the Administrative Agent of:

  (a)   written consents to the execution, delivery and performance hereof from
the Required Banks under the Loan Agreement;     (b)   the Consent Fee from the
Borrower in the amount payable to each Consenting Bank; and     (c)   such other
fees and expenses in such amounts and at such times as heretofore set forth in a
letter agreement between Borrower and the Administrative Agent and as otherwise
required under the Loan Agreement.

8.   Representations and Warranties. Borrower represents and warrants to the
Administrative Agent and the Banks that: No Default or Event of Default has
occurred and remains continuing and that each of the representations and
warranties of Borrower (other than the representations and warranties contained
in Sections 4.4(a), 4.6, 4.9, 4.18 and 4.19 of the Loan Agreement) contained in
Article IV of the Loan Agreement (each as updated from time to time in
accordance with the terms of the Loan Agreement, and except that the financial
statements referred to in Section 4.7(a) of the Loan Agreement shall be deemed
to refer to the most recent financial statements delivered pursuant to
Section 7.1(a) of the Loan Agreement and the Borrowing Base Certificate referred
to in Section 4.7(b) of the Loan Agreement shall be deemed to refer to the most
recent Borrowing Base Certificate delivered pursuant to Section 2.8 of the Loan
Agreement) is true and correct in all material respects as of the date hereof
(other than those which relate by their terms solely to another date).

9.   Effect of One Time Consent; Confirmation. Except to the limited extent
expressly set forth in this Amendment, no consent or waiver, express or implied,
by the Administrative Agent or any Bank to or for any breach of or deviation
from any covenant, condition or duty by any Loan Party may be deemed a consent
or waiver to or of any other breach of the same or any other covenant, condition
or duty. In all other respects, the terms of the Loan Agreement and the other
Loan Documents are confirmed.

[signatures continued on following page]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

            KB HOME, a Delaware corporation
      By:   /s/ Kelly K. Masuda         Kelly K. Masuda         Its:   Senior
Vice President and Treasurer        BANK OF AMERICA, N.A., as Administrative
Agent and as a Bank
      By:   /s/ Mark Mokelke         Mark Mokelke         Its:   Vice President 
   

 